DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 7, 11, 15, the meaning of the subject matter “in case that an occasion is determined based on the control channel configuration information and an occasion being determined based on the uplink control information overlap” is unclear and indefinite.  It is unclear what is meant by a control channel configuration and an occasion overlap.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 12, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US 2020/0389847 A1) hereinafter “Deng”.
Regarding claim 1 and 9:
Deng discloses a method of a terminal (e.g. Fig. 1A, 102a) in a wireless communication system, the method comprising: receiving, from a base station (e.g. Fig. 1A, 114a), control channel configuration information through radio resource control (RRC) signaling (Para. [0097]-[0099], “configuration of a Control Resource Set (CORESET)”); transmitting, to the base station, in case that it is determined to use a partial resource as a downlink within a channel occupancy interval acquired by the terminal, uplink control information (Para. [0176], e.g., “…to more frequently monitor NR PDCCH on a configured downlink beam…”), the uplink control information including at least one configuration information among the control channel configuration information (Para. [0205], e.g., “the UE transmits (e.g. to a gNB or eNB) a request or notification for NR PDCCH (re-)configuration transmission…”); and receiving, from the base station, a control channel signal based on the configuration information (Para. [0209], e.g., “…the UE may receive the confirmation of the NR PDCCH (re-)configuration from gNB, in response to the request or notification.”). 
	Regarding claims 4 and 12:

Regarding claims 5, 8, 13, and 16:
Claims 5, 8, 13 and 16 are directed to a base station and a corresponding method, and contain features similar to those of claims 1 and 4.  Relevant portions of the cited prior art and rationales set forth in the rejections of claims 1 and 4 also apply to claims 5, 8, 13, and 16, respectively.

Allowable Subject Matter
Claims 2, 6, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465